I concur in the conclusion reached but for slightly different reasons from those stated in the Per Curiam opinion.
The bonds involved in this case were court-house and road bonds issued under Chapter 10409, Special Acts of *Page 161 
1925, Laws of Florida. Section 3 of that Act reads as follows:
"The Board of County Commissioners shall levy annually all such special taxes on the taxable property within the limits of said County, as may be necessary to pay the interest on said bonds and provide a sinking fund for the payment thereof, and such sinking fund shall be promptly invested in bonds hereby authorized to be issued or other County or Municipal Bonds; but the Board of County Commissioners may, if they shall deem it advisable, postpone the levy of taxes, for the creation of a sinking fund until the year 1926."
The budget system of taxation prevails with respect to counties in the State of Florida, and the counties themselves are by the constitution made political sub-divisions of the State through which important and indispensable functions of government are carried out. See Section 1, Article VIII, State Constitution. In the case at bar the resort is to an enforced amendment of a county budget in order to provide therein for the payment during the current budget year of all the matured bonds and interest coupons held by relator.
In such a situation as is here presented, where the object of the proceeding in mandamus is to enforce in one year the inclusion in the county budget of appropriations sufficient to meet not only current interest and sinking fund requirements for that year, but also an additional appropriation sufficient to pay the accumulations of the past, the practical result of the mandamus demand may be that, as to the accumulations of the past, the writ of mandamus must be regarded as partaking of the nature of a judgment and execution at law, thereby rendering the mandamus proceeding subject to those equitable principles that may, as a *Page 162 
matter of discretion in appropriate cases, be invoked to cause the Court to suspend the issuance of a peremptory writ for an oppressive levy of taxes for one and the same year, by spreading the past accumulations over several years. See Deuel County v. First Nat. Bank, 86 Fed. 264; City of Little Rock v. United States, 103 Fed. 418; City of Cleveland (Tenn.) v. United States, 166 Fed. 677; State v. School Dist. No. 7,22 Neb. 700, 36 N.W. Rep. 278; State v. Weir, 33 Neb. 35, 49 N.W. Rep. 785; Phelps v. Lodge, 60 Kan. 122, 55 Pac. Rep. 840, for such rules.
I have no doubt that when taxes are required to be levied under an Act allowing some range of discretion in the taxing power, that the principles stated in the cases just cited may be applied when by appropriate defenses the Court is called on to make such application in a particular case. But any such defense would have to be specially pleaded by a respondent under such a showing as would make it appear that what is proposed in the way of a spread of taxation is interposed in good faith and is justified ex necessitate rei. Such legal principle was recognized in the opinion in State ex rel. Dos Amigos v. Lehman, 100 Fla. 1313, 131 Sou. Rep. 533; where the Court in the 7th head-note said:
"A Court may, by virtue of its broad equity powers spread a tax over a period of years when levied to satisfy a judgment obtained against a governmental entity or when levied under anAct allowing some range of discretion in the taxing power."
But as to a pledged statutory duty to make an annual statutory levy of taxes to provide a current sum sufficient to pay current interest and provide a portion of a promised sinking fund to avoid default in payment at the times agreed in the contract, there can be no more discretion *Page 163 
resting in the Court to refuse to order such levy when it is not made according to law, than there was in the public officials who did not comply with the law after having entered into a solemn and binding, irrevocable contract so to do.
For the enforcement of past accumulations of bonded debts and coupons, the writ of mandamus without a judgment is unquestionably available, else the case of Columbia County v. King, 13 Fla. 451, must be overruled. But such writ of mandamus, when employed to collect past accumulations of debt through the imposition of a current tax in connection with other current taxes required to be levied to meet the expenses of the current year, may so partake of the nature of a judgment and execution at law for the money due and sought to be collected by such writ, as to subject the mandamus proceeding to the same rules that would apply to a mandamus applied to enforce a judgment for the amounts involved. In such cases a judgment at law would amount to a futile and useless act, entailing more expense to the tax payers, since after a judgment is recovered, a mandamus would still have to issue to enforce its collection. See Huie v. Barkman, 179 Ark. 772, 18 S.W. Rep. 2d 334.
Where the effect of a mandamus for past accumulations of unpaid installments of principal and interest is so great as to result in the imposition of a special and additional amount of taxation that, in its essential relation to other revenuerequirements that must be cared for out of the same generalsimultaneous budget levy, is so oppressive as would call for the exercise by the Court of its equitable power to spread a tax levy to pay a judgment for such past accumulations, if one were recovered, I think the equitable principle may be invoked without judgment and *Page 164 
that to require a judgment as a condition precedent to invoking it, would be the requirement of a futile and useless act wholly unnecessary under the circumstances.
The alternative writ held bad in the present case should, in my judgment, be amended in such manner as to provide separately for the current and past revenue requirements, so that this Court may, in ordering a peremptory writ, if one is ordered, apply the equitable principle above referred to, as to that portion of the command to which it may lawfully be applied, if good and sufficient cause for doing so is made to appear.
TERRELL, J., concurs.